Title: To Benjamin Franklin from Silas Deane, 20 July 1783
From: Deane, Silas
To: Franklin, Benjamin


          
            Sir
            London 20th July 1783
          
          I have been very credibly informed that The Count De Vergennes, & others at
            Versailles have lately expressed, great resentment against Me personally, which gives Me
            the greatest uneasiness, on Account of my personal Safety at Paris, where I wish To be,
            To adjust & Settle my Accts., the
            best foundation, for me to expect Justice from in other respects. I therefore request of You, to inform Me, by a Letter, if I may
            rely on being personally safe, & unmolested in France, and at Paris, whilst
            necessarily detained there, on the Settlement of my Accompts, I shall dispatch the
            Business, as soon as possible, & hope it will be without my giving the least
            Offence, to any one; I am extremely sorry to have cause to Trouble You, on this
            Occasion, but with strong prejudices against Me both in America, and in France, and
            without protectors, or patrons, to apply to, I am obliged to do it, & presume that
            You will see the propriety of my precaution, & request.
          I have the honor to be with the most Sinere Respect & Esteem Your most Obedt. &
            Very humle servt.
          
            S Deane
            His Excelly. B. Franklin Esqr.
          
         
          Addressed: A Monsr. / Monsr: Franklin /
            Minister plenipo. des / Etats Unies de L’Amerique / en France / à Passy pres de /
            Paris
        